Resettled order, Supreme Court, New York County, entered June 5, 1974, which denied the motion of defendant-appellant General Foods, Inc., to dismiss the amended complaint, and granted plaintiff’s cross motion to amend the summons to name General Foods Corporation in lieu of General Foods, Inc., in the caption thereof, unanimously affirmed, without costs and without disbursements. It is obvious that the plaintiffs always intended to sue General Foods Corporation, their employer, and only inadvertently named General Foods, Inc., in the caption of the summons. The amended complaint itself makes this clear, and the actual defendant was never misled nor prejudiced by the fact that its subsidiary, General Foods, Inc., was by mistake named in the caption. Concur—Kupferman, J. P., Lupiano, Silverman, Lane and Lynch, JJ.